OPINION — AG — (1) REGISTRATION OF ELECTORS IN TULSA COUNTY NO LONGER IS GOVERNED BY PROVISIONS OF 26 O.S. 1961 101 [26-101](P), INCLUSIVE; BUT IS NOW GOVERNED BY PROVISIONS OF 26 O.S. 1961 103.1-103.22 [26-103.1] — [26-103.22] (2) THE SECRETARY OF THE STATE SENATE SHOULD BE REQUESTED TO APPOINT A COUNTY REGISTRAR FOR TULSA COUNTY PURSUANT TO 26 O.S. 1961 103.4 [26-103.4] (3) REGISTRATION OF ELECTORS IN TULSA COUNTY HENCEFORTH SHOULD BE CONDUCTED BY ELECTION OFFICIALS PURSUANT TO AND IN COMPLIANCE WITH THE PROVISIONS OF 26 O.S. 1961 103.1-103.22 [26-103.1] — [26-103.22] INCLUSIVE; HOWEVER, PERSONS HERETOFORE REGISTERED PURSUANT TO 26 O.S. 1961 101 [26-101] SHOULD BE TREATED BY ELECTION OFFICIALS AS HAVING BEEN VALIDLY REGISTERED UNLESS AND UNTIL OTHERWISE DIRECTED BY FINAL JUDGEMENT OF A COURT OF COMPETENT JURISDICTION. CITE: 26 O.S. 1961 103.1 [26-103.1], 26 O.S. 1961 101 [26-101], 26 O.S. 1961 103.4 [26-103.4] [26-103.4](A) (CHARLES NESBITT)